     Case 2:20-cv-02770-JAK-SP Document 3 Filed 04/20/20 Page 1 of 4 Page ID #:10



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JIM NAVARRO,                         ) Case No. CV 20-2770-JAK (SP)
                                          )
12                        Plaintiff,      )
                                          )
13                  v.                    ) MEMORANDUM AND ORDER
                                          ) SUMMARILY DISMISSING ACTION
14   ROBERT WILKIE, et al.,               )
                                          )
15                        Defendants.     )
                                          )
16                                        )
                                          )
17
18         On March 25, 2020, plaintiff Jim Navarro filed a complaint naming four
19 defendants: Robert Wilkie, the Secretary of Veterans Affairs; Andrew Saul, the
20 Commissioner of the Social Security Administration; the United States Department
21 of the Treasury; and Michael Baxter, the Chief Executive Officer of Parkview
22 Medical Center in Pueblo, Colorado. Plaintiff does not actually articulate a civil
23 legal claim. Instead, he complains that defendants have not responded to his
24 letters, they have criminally conspired against him to deny him disability benefits,
25 and they now want to wrongfully charge him for medical treatment he received at
26 the Veterans Affairs clinic.
27         The crux of plaintiff’s complaint appears to be that he has been denied social
28 security and veterans disability benefits. Pursuant to 42 U.S.C. § 405(g), any
     Case 2:20-cv-02770-JAK-SP Document 3 Filed 04/20/20 Page 2 of 4 Page ID #:11



 1 action seeking a review of a final decision of the Commissioner of Social Security
 2 “shall be brought in the district court of the United States for the judicial district in
 3 which the plaintiff resides, or has his principal place of business, or, if he does not
 4 reside or have his principal place of business within any such judicial district, in
 5 the United States District Court for the District of Columbia.” Pursuant to 28
 6 U.S.C. § 1391(b), venue over civil actions generally lies only in: (1) a judicial
 7 district where any defendant resides, if all defendants reside in the same State; (2) a
 8 judicial district in which a substantial part of the events or omissions giving rise to
 9 the claim occurred, or a substantial part of the property that is the subject of the
10 action is situated; or (3) a judicial district in which any defendant may be found if
11 there is no district in which the action may otherwise be brought.
12          The complaint here, including its attachments, reflects that plaintiff at one
13 point lived in Pueblo, Colorado, and now resides in North Las Vegas, Nevada. The
14 complaint thus indicates plaintiff resides in the District of Nevada. See 28 U.S.C.
15 § 108 (“Nevada constitutes one judicial district.”). There is also some indication
16 that some of what plaintiff complains about may have occurred in Pueblo,
17 Colorado, in the District of Colorado. See 28 U.S.C. § 85 (“Colorado constitutes
18 one judicial district.”). Between plaintiff, defendants, and the claims asserted,
19 there appears to be no connection to the Central District of California.
20          Accordingly, it appears that venue would be proper in the District of Nevada
21 based on plaintiff’s stated residence, and possibly also in the District of Colorado.
22 There is no apparent basis for venue in the Central District of California. Pursuant
23 to 28 U.S.C. § 1406(a), if venue does not properly lie in this District, then the court
24 must either dismiss the action, or if it be in the interest of justice, transfer the action
25 to the proper district.
26
27
28                                              2
     Case 2:20-cv-02770-JAK-SP Document 3 Filed 04/20/20 Page 3 of 4 Page ID #:12



 1         Here, the interest of justice does not favor transfer, because the complaint
 2 fails to comply with Rule 8 of the Federal Rules of Civil Procedure, which requires
 3 a complaint to contain “a short and plain statement of the claim showing that the
 4 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint must allege a
 5 minimum factual and legal basis for each claim that is sufficient to give each
 6 defendant fair notice of what plaintiff’s claims are and the grounds upon which
 7 they rest. See Brazil v. U.S. Dep’t of Navy, 66 F.3d 193, 199 (9th Cir. 1995);
 8 McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991). A complaint must contain
 9 “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic
10 Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).
11         Plaintiff here does not allege any facts to support his grievances; he just
12 vaguely references unfair acts against him receiving disability benefits, and being
13 charged for an unspecified injury that occurred at his doctor’s office. The only
14 legal basis for a claim he identifies is 18 U.S.C. § 371, the statute for a criminal
15 conspiracy charge. Even if plaintiff did allege facts to support a conspiracy claim,
16 “a private party may not enforce criminal statutes through a civil action.” Florence
17 v. Buchmeyer, 500 F. Supp. 2d 618, 635 (N.D. Tex. 2007) (citing United States v.
18 Nixon, 418 U.S. 683, 693, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974)). “Only a
19 prosecutor can file criminal charges against a citizen . . . .” Jones v. Harris, 665 F.
20 Supp. 2d 384, 404 (S.D.N.Y. 2009). “The presence of a criminal statute neither
21 creates nor implies a corresponding private right of action.” Kunzer v. Magill, 667
22 F. Supp. 2d 1058, 1061 (D. Minn. 2009) (citing U.S. v. Wadena, 152 F.3d 831,
23 845-46 (8th Cir. 1998)).
24         Because venue does not properly lie in this District and plaintiff fails to state
25 a claim or any basis for a claim, summary dismissal of the complaint and this
26 action is warranted.
27
28                                             3
     Case 2:20-cv-02770-JAK-SP Document 3 Filed 04/20/20 Page 4 of 4 Page ID #:13



 1         IT IS THEREFORE ORDERED that Judgment be entered summarily
 2 dismissing the complaint and this action without prejudice.
 3
 4 DATED: April 20, 2020
 5                                   ____________________________________
 6                                        JOHN A. KRONSTADT
                                          UNITED STATES DISTRICT JUDGE
 7
     Presented by:
 8
 9
     ___________________________________
10
            SHERI PYM
11 UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          4
